16-11895-jlg          Doc 1636         Filed 07/01/19        Entered 07/01/19 21:01:38                  Main Document
                                                           Pg 1 of 7


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                         :
In re:                                                                   :   Chapter 11
                                                                         :
CHINA FISHERY GROUP LIMITED                                              :   Case No. 16-11895 (JLG)
(CAYMAN)                                                                 :
et al.,                                                                  :   (Jointly Administered)
           Debtors.1                                                     :
                                                                         :   Ref. Docket No. 1629
                                                                         :
                                                                         :
In re:                                                                   :   Chapter 11
                                                                         :
CFG Peru Investments Pte. Limited (Singapore),                           :   Case No. 16-11914 (JLG)
            Debtor.                                                      :
                                                                         :   (Jointly Administered)
                                                                         :
                                                                         :

                                            AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

KONSTANTINA HAIDOPOULOS, being duly sworn, deposes and says:

1. I am employed as a Senior Noticing Coordinator by Epiq Corporate Restructuring, LLC2,
   located at 777 Third Avenue, New York, New York 10017. I am over the age of eighteen
   years and am not a party to the above-captioned action.



1 The Debtors are China Fishery Group Limited (Cayman), Pacific Andes International Holdings Limited (Bermuda), N.S. Hong
Investment (BVI) Limited, South Pacific Shipping Agency Limited (BVI), China Fisheries International Limited (Samoa), CFGL
(Singapore) Private Limited, Chanery Investment Inc. (BVI), Champion Maritime Limited (BVI), Growing Management Limited
(BVI), Target Shipping Limited (HK), Fortress Agents Limited (BVI), Ocean Expert International Limited (BVI), Protein
Trading Limited (Samoa), CFG Peru Investments Pte. Limited (Singapore), Smart Group Limited (Cayman), Super Investment
Limited (Cayman), Pacific Andes Resources Development Limited (Bermuda), Nouvelle Foods International Ltd., Golden Target
Pacific Limited, Pacific Andes International Holdings (BVI) Limited, Zhonggang Fisheries Limited, Admired Agents Limited,
Chiksano Management Limited, Clamford Holding Limited, Excel Concept Limited, Gain Star Management Limited, Grand
Success Investment (Singapore) Private Limited, Hill Cosmos International Limited, Loyal Mark Holdings Limited, Metro Island
International Limited, Mission Excel International Limited, Natprop Investments Limited, Pioneer Logistics Limited, Sea Capital
International Limited, Shine Bright Management Limited, Superb Choice International Limited, and Toyama Holdings Limited
(BVI).
2   Epiq Bankruptcy Solutions, LLC, is now known as Epiq Corporate Restructuring, LLC.




T:\Clients\CHINFISH\Affidavits\[CHF3] April MOR_DI 1629_AFF_6-26-19_WC.doc
16-11895-jlg       Doc 1636         Filed 07/01/19         Entered 07/01/19 21:01:38           Main Document
                                                         Pg 2 of 7


2. On June 26, 2019, I caused to be served the “Corporate Monthly Operating Report for the
   Reporting Period April 1, 2019 Through April 30, 2019,” dated June 25, 2019 [Docket No.
   1629], by causing true and correct copies to be:

    a. enclosed securely in a postage pre-paid envelope and delivered via first class mail to the
       parties listed on the annexed Exhibit A, and

    b. delivered via electronic mail to those parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                             /s/ Konstantina Haidopoulos
                                                                             Konstantina Haidopoulos
Sworn to before me this
28th day of June, 2019
/s/ Forrest Kuffer
Notary Public, State of New York
No. 01KU6369117
Qualified in Kings County
Commission Expires December 26, 2021




                                                            -2-

T:\Clients\CHINFISH\Affidavits\[CHF3] April MOR_DI 1629_AFF_6-26-19_WC.doc
16-11895-jlg   Doc 1636   Filed 07/01/19     Entered 07/01/19 21:01:38   Main Document
                                           Pg 3 of 7




                                  EXHIBIT A
                                      CHINA FISHERY GROUP LIMITED (CAYMAN)
           16-11895-jlg     Doc 1636     Filed 07/01/19   Entered
                                                    Service List 07/01/19 21:01:38             Main Document
                                                        Pg 4 of 7
Claim Name                               Address Information
ALATIR LTD.                              18A TWO CHINACHEM PLZ 68 CONNAUGHT ROAD CENTRAL HONG KONG HONG KONG
ANDES INT'L QINGDAO SHIP                 N67 YINCHUAN XI LU, BL D QINGDAO AMINTN IND PK 4 FL QINGDAO SHI SHANDONG SHENG
                                         266071 CHINA
ATL PACIFIC FISHING LTD                  ERF 2347 10TH STREET EAST INDUSTRIAL AREA PO BOX 658 WALVISBAY NAMIBIA NAMIBIA
BAKER & MCKENZIE                         14 FL, HUTCHINSON HOUSE 10 HARCOURT ROAD CENTRAL, HONG KONG SAR CHINA
BANK OF AMERICA                          ATTN: AMANDA MCQUEEN 2 KING EDWARD ST LONDON EC1A 1HQ UNITED KINGDOM
BANK OF AMERICA, N.A.                    52/F. CHEUNG KONG CENTER 2 QUEEN'S ROAD CENTRAL CENTRAL, HONG KONG CHINA
BARAKA SEARI LTD                         RM 1401-2 EASEY COMERCIAL BLDNG 253-261 HENNESSY RD WANCHAI, HONG KONG CHINA
BRNDBRG MRT INVST HLDNG                  L8, MEDINE MEWS LA CHAUSSEE PORT LOUIS MAURITIUS
BRNDBRG NAM INVT CO                      ERF 2347 10TH ST E INDUSTRIAL AREA PO BOX 658 WALVISBAY NAMIBIA NAMIBIA
CHINA CITIC BANK INTERNATIONAL LTD.      RISK ASSETS MANAGEMENT ATTN: MR. JACK WONG & MR. ANTHONY NG 18/F., DEVON
                                         HOUSE, TAIKOO PLACE 979 KING'S ROAD QUARRY BAY HONG KONG CHINA
CITIC                                    61-65 DES VOEUX ROAD CENTRAL HONG KONG 1001 CHINA
CITY N DST, SHANGHAI ELEC                HUATONG ELEC DSTR DEPT NO 232 WEIHAI RD QINGDAO SHANDONG 266071 CHINA
DBS                                      16TH FL, THE CENTER 99 QUEENS RD CENTRAL, HONG KONG HONG KONG
DBS BANK (HK) LTD                        16TH FL, THE CENTER 99 QUEENS ROAD CENTRAL, HONG KONG CHINA
DELOITTE & TOUCHE FIN ADV                35/F ONE PACIFIC PLACE 88 QUEENSWAY HONG KONG CHINA
DELOITTE TOUCHE TOHMATSU                 35/F ONE PACIFIC PLACE 88 QUEENSWAY HONG KONG CHINA
DLA PIPER HONG KONG                      17TH FLR, EDINBURGH TWR THE LANDMARK 15 QUEEN'S ROAD CENTRAL HONG KONG CHINA
EPIQ SYSTEMS LIMITED                     1102-1104 CENTRAL PLAZA 18 HARBOUR ROAD WANCHAI, HONG KONG CHINA
FUBON BANK (HONG KONG) LIMITED           ATTN: JEFFREY WU/RINGO CHAU (SPECIAL ASSETS MANAGEMENT DEPARTMENT) 9/F, FUBON
                                         BANK BUILDING 38 DES VOEUX ROAD CENTRAL HONG KONG CHINA
GRANT THORNTON RECOVERY                  LEVEL 12, 28 HENNESSY RD WANCHAI HONG KONG
GUANGTAI TRADING LTD                     TRUST COMPANY COMPLEX AJELTAKE RD AJELTAKE ISLAND MAJURO MARSHALL ISLANDS MH
                                         96960 MARSHALL ISLANDS
HSBC                                     L16, HSBC MAIN BLDNG 1 QUEEN'S ROAD CENTRAL, HONG KONG CHINA
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATIONS PO BOX 7346 PHILADELPHIA PA 19101-7346
KBC BANK NV                              HONG KONG BRANCH ATTN: CANDY WAN 3901 CENTRAL PLAZA 18 HARBOUR RD HONG KONG
                                         HONG KONG
MAYBANK                                  18/F CITIC TOWER 1 TIM MEI AVENUE CENTRAL, HONG KONG CHINA
MERIDIAN INVST GROUP PTE                 138 CECIL STREET #12-01 A CECIL COURT SINGAPORE 069538 SINGAPORE
MOURANT OZANNES SERY LTD                 1002-1006, 10/F GLOUCESTER TOWER 15 QUEEN'S RD CENTRAL HONG KONG CHINA
PERUN LTD.                               NO 80 RAFFLES PL, #26-02 UOB PLAZA ONE SINGAPORE 048624 SINGAPORE
PRICEWATERHOUSECOOPERSLTD                22/F PRINCE'S BUILDING CENTRAL, HONG KONG HONG KONG
QINGDAO DRFNG GNG CO LTD                 NO. 31 YONGPING RD QINGDAO CHINA
QINGDAO JNCAI PLGIC FISH                 NO. 1 CHANG AN RD 4TH FL, SHIBEI DISTRICT SHANDONG PROVINCE QUINDAO CITY
                                         266000 CHINA
QINGDAO SHNGBNGKN TRD                    TRDE CNTR CENGYANG VIL CHENGYANG STREET CHENGYANG DISTRICT QINGDAO SHANDONG
                                         CHINA
RABOBANK                                 PICKENPACK FACILITY AGMNT 32/F, 3 PACIFIC PLACE 1 QUEENS ROAD EAST HONG KONG
                                         CHINA
RABOBANK                                 32/F, 3 PACIFIC PLACE 1 QUEENS ROAD EAST HONG KONG HONG KONG
RABOBANK INTL, HK                        32/F, 3 PACIFIC PLACE 1 QUEENS ROAD EAST HONG KONG CHINA
RABOBANK NFS FINANCE                     32/F, 3 PACIFIC PLACE 1 QUEENS ROAD EAST HONG KONG CHINA
RNGCHNG HETAI SHNGM CO                   RONGCHENG BAY STREET OFFICE XUANGZHEN VILLAGE SHANDONG CHINA
RNGCHNG LNGYN SHIP AGCY                  XIXIAKOU COUNTY CHENGSHAN TOWN RONGCHENG CITY SHANDONG PROVINCE CHINA
RSM CORP ADVISORY HK LTD                 29TH LEE GARDEN TWO 28 YUN PING ROAD CAUSEWAY BAY, HONG KONG CHINA
SAHARA INVESTMENT GROUP PRIVATE LIMITED ATTN: OLEG SIZOV #12-51 ANSON CENTRE 51 ANSON ROAD SINGAPORE 079904 SINGAPORE
SANG II TRADING CO LTD.                  RM 504, 125 WONGYANG-RO SEO-GU BUSAN 602-030 SOUTH KOREA
SHANDONG HAOYUNTONG NETS                 TECHNOLOGY CO., LTD NO. 318 MUYUN RD SHIDAO, RONGCHENG SHANDONG CHINA



Epiq Corporate Restructuring, LLC                                                                            Page 1 OF 2
                                     CHINA FISHERY GROUP LIMITED (CAYMAN)
          16-11895-jlg      Doc 1636     Filed 07/01/19   Entered
                                                    Service List 07/01/19 21:01:38          Main Document
                                                        Pg 5 of 7
Claim Name                               Address Information
SHELL MARINE PROD SING                   METROPOLIS TOWER 1 9N BUONA VSTA DR, 07-01 SINGAPORE 138588 SINGAPORE
SIFANG DIST HAIYNBO SHIP                 ACCESSORIES SUPPLY CENTER NO. 7 WENZHOU RD QINGDAO SHANDONG 266071 CHINA
STANDARD CHARTER BANK                    STANDARD CHARTER BANK BUILDING 5/F 4-4A DES VOEUX RD CENTRAL, HONG KONG CHINA
STANDARD CHARTERED BNK (HK) LTD          ATTN: C. LEUNG & S. SUN 17/F, STANDARD CHARTERED BANK BLDG 4-4A DES VOUEX ROAD
                                         CENTRAL HONG KONG CHINA
TAISHIN                                  NO. 118, SEC 4, REN'AI RD DA'AN DISTRICT TAIPEI CITY 106 TAIWAN
TAPEI FUBON COM BK CO LTD                C/O WHITE & CASE LLP ATTN: HARRISON DENMAN, ESQ 1155 AVENUE OF THE AMERICAS
                                         NEW YORK NY 10036
TMF TRUSTEE LTD                          CORPORATE TRUST 5TH FL, 6ST. ANDREW ST LONDON EC4A 3AE UNITED KINGDOM
U.S. SECURITIES AND EXCHANGE COMMISSION NEW YORK REGIONAL OFFICE BROOKFIELD PLACE 200 VESEY STREET, SUITE 400 NEW YORK
                                        NY 10281-1022
UNITED STATES ATTORNEY'S OFFICE          SOUTHERN DISTRICT OF NEW YORK ATTN: TAX & BANKRUPTCY UNIT 86 CHAMBERS STREET,
                                         THIRD FLOOR NEW YORK NY 10007




                                  Total Creditor count 51




Epiq Corporate Restructuring, LLC                                                                          Page 2 OF 2
16-11895-jlg   Doc 1636   Filed 07/01/19     Entered 07/01/19 21:01:38   Main Document
                                           Pg 6 of 7




                                  EXHIBIT B
16-11895-jlg   Doc 1636   Filed 07/01/19   Entered 07/01/19 21:01:38   Main Document
                                         Pg 7 of 7
                          CHINA FISHERY GROUP LIMITED
                           Electronic Mail Master Service List
 ahalperin@halperinlaw.net                     malternelson@sidley.com
 ahamilton@mayerbrown.com                      marcia.goldstein@weil.com
 ahart@sidley.com                              mark.fairbairn@dlapiper.com
 alice.morgan@sidley.com                       matt.barr@weil.com
 apincus@reedsmith.com                         mchan@whitecase.com
 apropps@sidley.com                            odonnell@lsellp.com
 bbrandt@dsi.biz                               patrick.nash@kirkland.com
 cahn@clm.com                                  pbosswick@ssbb.com
 cbelmonte@ssbb.com                            pbuenger@curtis.com
 cfg.service@davispolk.com                     pcorr@sidley.com
 chris.donoho@hoganlovells.com                 pkizel@lowenstein.com
 craig.martin@dlapiper.com                     rachel.albanese@dlapiper.com
 creilly@klestadt.com                          richard.chesley@dlapiper.com
 cwalsh@mayerbrown.com                         richard.morrissey@usdoj.gov
 daniel.lanigan@hoganlovells.com               rweiss@dsi.biz
 dmarshall@bsfllp.com                          sgant@bsfllp.com
 eman@whitecase.com                            stephanie.wickouski@bryancave.com
 fhe@whitecase.com                             susheelkirpalani@quinnemanuel.com
 friedrich.von.kaltenborn@brl.de               talesnick@lsellp.com
 gabriel.morgan@weil.com                       tklestadt@klestadt.com
 gregory.pesce@kirkland.com                    tsmith@curtis.com
 harrison.denman@whitecase.com                 warren.haskel@kirkland.com
 hmagaliff@r3mlaw.com                          wgyves@kelleydrye.com
 jadams@kelleydrye.com
 james.sprayregen@kirkland.com
 jamestecce@quinnemanuel.com
 jay.goffman@skadden.com
 jcarr@kelleydrye.com
 jeffrey.torosian@dlapiper.com
 jhorne@murthalaw.com
 jhutchinson@sidley.com
 jjureller@klestadt.com
 john.lyons@dlapiper.com
 jonathan.leitch@dlapiper.com
 jordanharap@quinnemanuel.com
 kdwbankruptcydepartment@kelleydrye.com
 kelly.silver@mxns.com
 kwaldron@lowenstein.com
 lattanasio@sidley.com
 lharrison@curtis.com
 lisa.laukitis@skadden.com
 liz.downing@skadden.com
 luskin@lsellp.com
